Name: Commission Decision of 30 December 1980 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  plant product;  Europe
 Date Published: 1980-12-31

 Avis juridique important|31980D136180/1361/EEC: Commission Decision of 30 December 1980 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 384 , 31/12/1980 P. 0046 - 0047COMMISSION DECISION of 30 December 1980 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (80/1361/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 79/967/EEC of 12 November 1979 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1978 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1980, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2), of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom; Whereas the results of these trials have led the United Kingdom to decide that these varieties are not sufficiently distinct there; Whereas, in respect of the variety Lossam (Red clover), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, it is not distinct from other varieties accepted therein (first subparagraph of Article 15 (3) (a) of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of this variety should be granted in full; Whereas the cases of the other varieties are now being carefully examined by the Commission ; whereas it is impossible to complete examination of the varieties Chiwago (Red fescue), Aka (Italian ryegrass), Albi, Arno, Barry, Maprima and Yorktown (Perennial ryegrass) before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question shall therefore, where the United Kingdom is concerned, be extended for an appropriate period to allow complete examination of the application in respect of these varieties (Article 15 (7) of the above Directive); Whereas other varieties are no longer included in the United Kingdom application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed an Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following (1)OJ No L 225, 12.10.1970, p. 1 (2)OJ No L 293, 20.11.1979, p. 16. variety listed in the 1981 common catalogue of varieties of agricultural plant species : Lossam (Trifolium pratense L.). Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 1. The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the United Kingdom is concerned, extended from 31 December 1980 to 31 March 1981 in respect of the following varieties: Fodder plants (1) Festuca rubra L. Chiwago (2) Lolium perenne L. Albi Arno Barry Maprima Yorktown. 2. The time limit specified in paragraph 1 is, where the United Kingdom is concerned, extended from 31 December 1980 to 30 June 1981 in respect of the following variety: Fodder plants Lolium multiflorum Lam. Aka. Article 5 This Decision is addressed to the United Kingdom. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President